Citation Nr: 1028766	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) and arthritis of the lumbar 
spine.

2.  Entitlement to a compensable rating for organic impotence.

3.  Entitlement to a compensable rating for otitis externa, right 
ear.

4.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1968 and 
from September 1968 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Waco RO that, in April 
2004, granted service connection for PTSD, rated 30 percent, and, 
in April 2006, denied increased ratings for a back disability, 
impotence, otitis externa, and peripheral neuropathy of the upper 
and lower extremities.  The Veteran also perfected his appeals of 
denied increased ratings for tinnitus and hearing loss; however, 
he withdrew his appeals in November 2008.

In November 2008, the Veteran testified at a local hearing before 
a Decision Review Officer.  In May 2010, a Travel Board hearing 
was held before the undersigned.  Transcripts of these hearings 
are associated with the claims files.

The Veteran initiated an appeal of a denial for a total rating 
for compensation purposes based on unemployability due to 
service-connected disabilities.  Since an October 2009 rating 
decision granted the claim, there is no appeal pending in this 
matter.

In May 2010, the Veteran signed a statement waiving initial RO 
consideration of additional VA treatment records being associated 
with the claims files.

The issue of entitlement to housebound benefits being referred 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
limitation of motion and pain; unfavorable ankylosis of the 
entire thoracolumbar spine, incapacitating episodes, or 
separately ratable neurological impairment and/or incapacitating 
episodes are not shown.

2.  There is no visible deformity of the Veteran's penis 
associated with his service connected organic impotency and the 
glans penis is intact; he has been awarded, and receives, special 
monthly compensation (SMC) for loss of use of a creative organ.

3.  The Veteran's otitis externa, right ear, is not manifested by 
swelling, discharge, and itching requiring frequent and prolonged 
treatment.

4.  The Veteran's PTSD prior to April 17, 2007 is manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks; occupational and social impairment with 
reduced reliability and productivity are not shown.

5.  The Veteran's PTSD from April 17, 2007 is manifested by 
occupational and social impairment with deficiencies in judgment, 
family relations, work, and mood; total occupational and social 
impairment is not shown.

6.  The Veteran is right hand dominant.

7.  Peripheral neuropathy of the upper extremities is secondary 
to service-connected diabetes mellitus and it s manifested by 
mild incomplete paralysis; moderate incomplete paralysis is not 
shown.

8.  Peripheral neuropathy of the lower extremities is secondary 
to service-connected diabetes mellitus and it is manifested by 
moderate incomplete paralysis; severe incomplete paralysis is not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for DDD and 
arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (Codes) 5242, 5243 (2009).

2.  The criteria for a compensable rating for impotency are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.115b, 
Codes 7521, 7522 (2009).

3.  The criteria for a compensable rating for otitis externa, 
right ear, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.59, 4.71a, Code 6210 (2009).

4.  The criteria for a rating in excess of 30 percent for PTSD 
prior to April 17, 2007 were not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Code 9411 (2009).

5.  The criteria for a rating of 70 percent for PTSD from April 
17, 2007 are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 
(2009).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.21, 4.124a, Code 8515 (2009).

7.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.21, 4.124a, Code 8515 (2009).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.21, 4.124a, Code 8525 (2009).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.21, 4.124a, Code 8525 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

February 2004 and January 2006 pre-decisional letters provided 
the Veteran with notice of VA's duties to notify and assist him 
in the development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letters informed 
him of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to obtain 
evidence in support of his claims, and the assistance that VA 
would provide to obtain information and evidence in support of 
his claims.  He was also given general notice regarding how 
disability ratings are assigned, disability ratings, and 
effective dates of awards.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The 
Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles 
v. Principi, 16 Vet. App. 370 (2002).  The examinations are 
adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  VA's duty to assist is met.  Accordingly, the Board will 
address the merits of these claims.  

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases where the 
original rating assigned is appealed, consideration must be given 
to whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly). 

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Analysis

Lumbar Spine 

Lumbar DDD with arthritis may be rated under 38 C.F.R. § 4.71a, 
Codes 5242 (for degenerative arthritis) or 5243 (for 
intervertebral disc syndrome), pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula).  
Intervertebral disc syndrome may also be rated alternatively 
based on incapacitating episodes.

Under the General Formula with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected, a 40 percent rating is warranted if forward 
flexion of the thoracolumbar spine is limited to 30 degrees or 
less, or where there is favorable ankylosis of the entire 
thoracolumbar spine.  To warrant the next higher (50 percent) 
rating, there must be unfavorable ankylosis of the entire 
thoracolumbar spine. [Note 5 following states that unfavorable 
ankylosis is shown when the entire thoracolumbar spine is fixed 
in flexion or extension and the ankylosis results in one or more 
of the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root stretching.]  

Note (1) following the General Formula provides that any 
associated neurologic abnormalities, such as bowel or bladder 
impairment, are to be evaluated separately, under the appropriate 
diagnostic code.  

Code 5243 (for intervertebral disc syndrome) also provides for 
rating based on incapacitating episodes if such results in a 
higher evaluation.  Note 1 following Code 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 6 
states that the evaluation of intervertebral disc syndrome is 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

At no time during the period pertinent to the appeal does the 
record show unfavorable ankylosis of the thoracolumbar spine.

On December 2005 VA examination, the Veteran complained of daily 
back pain that was constant and radiated to both legs.  He denied 
having any incapacitating episodes.  He reported that he could 
walk 100 feet before he developed pain that caused him to stop 
and rest.  He was unable to climb stairs.  The Veteran remained 
employed and had not lost time from work due to his back 
disability despite exacerbations of pain.  Range of lumbar motion 
was shown to be 80 degrees of flexion, 30 degrees of extension 
with pain, left lateral flexion and left lateral rotation to 25 
degrees, right lateral flexion to 15 degrees with pain, and right 
lateral rotation to 10 degrees with pain.  Repeated and resisted 
motion did not further limit any range of motion.  There was 
normal lordosis of the spine considering his marked obese body 
habitus.  Neurologically, the Veteran had normal power and bulk 
in the lower extremities.  The examiner noted that there were no 
incapacitating episodes in the past 12 months.  

A May 2006 neurological back consultation notes the Veteran's 
history of back pain and diabetes mellitus.  He could not tandem 
walk due to discomfort.  There was no sensory loss or sphincter 
impairment.  The straight leg test was negative bilaterally and 
there was no Romberg sign or pronator drift present.  There was 
no focal weakness, reflexes were brisk and symmetric, plantar 
responses were flexor, and the sensory examination was intact.  
Only vibratory deficits were noted in his toes.  Sensory 
examination of the upper extremities was normal.  
On April 2007 VA examination, the Veteran complained of increased 
back pain that radiated to the legs, weakness, and stiffness.  At 
the time of the examination, he rated his pain as 8 out of 10.  
Flare-ups occurred 3 to 4 times a week and lasted 2 to 3 hours.  
The severity of the pain at these times was 10 out of 10.  He 
reported having additional limitation of motion and function 
during flare-ups.  He wore a brace and could walk 25 yards.  He 
missed 20 days of work due to his back and he reporting having 
incapacitating episodes.  The range of lumbar motion shown was 70 
degrees of flexion, 30 degrees of extension, 25 degrees of left 
lateral flexion and left rotation, and 30 degrees of right 
lateral flexion and right rotation.  The Veteran experienced pain 
at the end point of each range tested, and there was no 
additional limitation with 3 repetitions due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There was no 
muscle spasm or guarding severe enough to result in an abnormal 
gait or spinal contour.  Postural abnormalities such as ankylosis 
were not present.  Neurologically, the straight leg test was 
negative, reflexes were 2+, motor strength was 5/5 in upper and 
lower extremities, and vibratory and light filament sensation was 
decreased in upper and lower extremities.  Neuropathy of the 
hands and feet were noted to be secondary to diabetes mellitus.  
The Veteran reported having 2 incapacitating episodes in the past 
12 months and that each episode lasted 2 days.  

An August 2007 MRI of the lumbar spine revealed mild multilevel 
lumbar scoliosis.  

A September 2007 VA treatment record notes no significant changes 
in the Veteran's lumbar disability.  There was a slight reversal 
of lordosis.  Lumbar flexion was mildly limited with guarding and 
lower lumbar pain.  Extension was with guarding and lower lumbar 
pain.  Extension with rotation was limited with guarding and 
lumbar pain.  Simulated trunk rotation was negative and pain was 
worse with extension.  In November 2007, he received a L5-S1 
facet joint steroid block that resulted in complete resolution of 
back pain.  In February 2008, the Veteran complained of low back 
pain rated 9 on a scale from 0 to 10.  He reported stiffness in 
the morning and with prolonged activities that exceeded one hour.  
The pain was accompanied by radiation to both legs.  

On August 2008 VA examination, the Veteran had no new complaints.  
He reported that he could walk 3 to 4 minutes without developing 
significant back pain and that he had fallen 4 times in the past 
6 months due to his knee giving out.  He worked at a desk and 
could attend to the activities of daily living.  Forward flexion 
of the lumbar was shown to be to 60 degrees, extension was to 15 
degrees, and bilateral lateral flexion and bilateral lateral 
rotation were to 20 degrees.  All ranges of motion had pain at 
the extremes.  There was no change in pain or range of motion 
with repeated or resisted testing of the spine.  There was no 
spasm or guarding noted and there was a preserved spinal contour.  
Postural abnormalities such as ankylosis were not present.  
Neurologically, sensory was intact to vibration but not to soft 
touch or sharp/dull discrimination in the upper and lower 
extremities below the wrists and mid calf area.  Atrophy was not 
found and strength was 4/5 bilaterally in the upper and lower 
extremities.  Deep tendon reflexes were 1+/4 bilaterally and no 
pathological reflexes were noted.  

In November 2008, the Veteran testified to the effect that his 
back disability affected his walking.

On June 2009 VA general examination, the Veteran complained of 
daily aching and stiffness in the spine and back pain that was 
occasionally sharp.  The intensity level was 9 out of 10 and 
medication only provided moderate relief.  The Veteran reported 
that in the past 12 months he went to the emergency room 4 times 
and each time a physician prescribed bed rest for 1 to 2 days.  
The range of lumbar motion was demonstrated as 90 degrees of 
flexion, 25 degrees of extension with mild discomfort at the 
extreme, and 30 degrees of bilateral lateral flexion and 
rotation.  There was no additional limitation of motion with 
repetition.  Sensory changes noted in the upper and lower 
extremities were consistent with peripheral neuropathy.

In November 2009, he received urgent care at a VA facility due to 
right-sided back pain rated 8 out of 10.  The pain began the day 
before in the morning and had been constant ever since.  

In May 2010, the Veteran testified that his back disability 
limited him and that he could not bend forward, stoop, pick up 
things, or turn to the left.  He also could not drive for long 
periods of time without taking a break.  He had incapacitating 
episodes a couple of times a week that caused him to lay down for 
a couple of hours regardless of medication.  He was unable to 
help around the house or in the yard.  His wife stated that she 
observed his back pain and commented that it progressed over the 
years.  

Based on the complaints and findings, the Board concludes that a 
higher rating under the General Formula is not warranted since 
unfavorable ankylosis of the thoracolumbar spine is not present.  
The record does contain some evidence of sensory deficits in the 
upper and lower extremities; however, these have been attributed 
to peripheral neuropathy associated with diabetes mellitus and 
will be addressed separately.  The record does not contain any 
evidence that the Veteran has separately ratable neurological 
impairment due to his lumbar disc disease.

The Veteran made statements to the effect that following 
exacerbations of his lumbar spine disability he had 
incapacitation that required prescribed rest to relieve the 
symptoms.  There is no documentation in the medical records that 
shows he was placed on bed rest by a physician.  Notably, even if 
he was prescribed the 4 to 8 days of bed rest during the past 12 
month period; as he reported during the June 2009 VA examination, 
it would only warrant a 10 percent rating, well short of the 
criteria for a rating in excess of 40 percent.  Consequently, it 
would not be advantageous to rate the Veteran's lumbar disability 
based on incapacitating episodes.

Staged ratings are not warranted since there are no distinct 
periods in which a higher rating could be assigned. 

The Board reviewed the evidence to determine whether this matter 
should be forwarded to the Director of the Compensation and 
Pension Service for extraschedular consideration.  Factors that 
are considered are whether the disability required frequent 
hospitalization, caused marked interference with his employment, 
or involved other symptoms of like gravity.  See 38 C.F.R. 
§ 3.321.  
The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

The Veteran's disability is rated under a diagnostic code that 
evaluates lumbar limitation of motion.  

When comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout the 
appeal is contemplated by the rating schedule.  The Diagnostic 
Code essentially takes into account the symptoms reported in the 
record.  The schedular rating takes into account that a 
disability will produce some degree of interference with 
employment, but the Veteran has not provided any information or 
documentation to suggest that the back disability is exceptional 
or so unusual as to render the schedular evaluation inadequate.  
Since the schedular evaluation contemplates the Veteran's level 
of disability and symptomatology, the Board does not need to 
determine whether an exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms or that the disability picture presented is 
exceptional.  Consequently, referral for extraschedular 
consideration is not warranted. 

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; the 
claim must be denied.

Impotence

The rating schedule does not provide a diagnostic code for rating 
impotency (as the term applies in the instant case, i.e., the 
inability to maintain an erection) of itself.  Instead, such 
impairment is compensated by special monthly compensation (SMC) 
at the statutory rate for loss of use of a creative organ in 
38 U.S.C.A. § 1114(k).  A February 2003 rating decision awarded 
the Veteran SMC for loss of use of a creative organ.  A separate 
compensable rating may only be assigned if there is associated 
pathology that is compensable under the rating schedule.  The RO 
found no such pathology and, rating by analogy (See 38 C.F.R. § 
4.20) under the Code considered most closely analogous in 
anatomical location is noncompensable because the Veteran did not 
have the pathology required for a compensable rating, i.e., 
penile deformity.

Code 7522 provides a 20 percent rating for loss of erectile power 
coupled with an identifiable deformity of the penis.  A 20 
percent rating is also warranted (under Code 7521) where there 
has been removal of the glans (head) of the penis.  See 38 C.F.R. 
§ 4.115b.

In the present case the Veteran's impotency is well documented, 
but there is no evidence of penile deformity or removal of the 
glans of the penis.  

On August 2008 VA genitourinary examination, it was noted that 
the Veteran had no trauma or surgery that affected the 
penis/testicles.  Inspection of the penis, testicles, epididymis, 
and spermatic cord was normal.  

In November 2008, the Veteran testified about his inability to 
have an erection.  He stated he had surgery on his testicles 
twice.  

As the medical evidence consistently shows that the Veteran does 
not have penile deformity and that his glans penis is intact, he 
is not entitled to a compensable rating under Codes 7521 or 7522.

The Board considered whether staged ratings may be warranted; 
however, the criteria for a schedular compensable rating for 
impotency were not met for any period of the time under 
consideration.  Hence, staged ratings are not indicated.

The Board has also considered whether referral of the case for 
extra-schedular consideration is indicated.  See Thun, supra; 38 
C.F.R. § 3.321(b)(1).  The Veteran's impotency is contemplated 
and it is appropriately compensated by the SMC award.  
Accordingly, referral for extraschedular consideration is not 
indicated.

The preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine does not apply; the 
claim must be denied.

Otitis Externa

Diagnostic Code 6210 is used to evaluate chronic otitis externa 
and provides for a maximum 10 percent rating where it is 
exhibited by swelling, dry and scaly or serous discharge and 
itching, requiring frequent and prolonged treatment.  38 C.F.R. § 
4.87, Code 6210.

The record does not show that the criteria for a compensable 
rating were present at any time period under consideration for 
this appeal.  Thus, staged ratings are not warranted.

On November 2005 VA examination, the Veteran denied having a 
history of ear infections.  An otoscopic examination revealed his 
ear canals were clear.  

On April 2007 VA ear examination, the Veteran reported that his 
otitis externa continued to flare several times a year and 
resulted in pain, drainage, decreased hearing, and discomfort in 
the right ear.  He added that episodes occurred about once a 
month and lasted a few days.  He currently treated his symptoms 
with over-the-counter drops.  The examiner noted that the 
external canal was without edema, scaling, or discharge.  The 
tympanic membrane was normal and there was no discharge.  

On August 2008 VA examination, an otoscopic inspection of the ear 
revealed a clear ear canal and intact tympanic membrane.  Medical 
follow-up for an ear problem was not indicated.

A September 2008 VA record notes that the Veteran's ears were 
normal.  

In November 2008, the Veteran testified that he was most recently 
seen in September or October for a VA examination and that he was 
told he had an ear infection that was resolving.  

On June 2009 VA general examination, the Veteran's ear canals and 
drums were normal, and there was no discharge.  

In May 2010, he testified that he was treated once a year for his 
ear.

Objectively, there is no evidence in VA treatment records or on 
VA examinations that shows the Veteran's otitis externa has been 
symptomatic.  Subjectively, he provided conflicting statements 
regarding the frequency of occurrences by reporting no history of 
ear infections, flare-ups several times a year, and monthly 
episodes.  He also reported that there was evidence of an 
infection during a VA examination when the only examinations 
during that time period show his ears were normal.  

In considering the lay evidence, the Veteran is considered 
competent to report his symptoms.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the evidence must be credible.  Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that 
"[o]nce evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  In light of 
the Veteran's conflicting statements and inaccurate account of 
findings on an earlier examination, the Board does not find that 
his recollections regarding the frequency of his otitis externa 
to be reliable or credible.  Even if his statements were found 
credible, a compensable rating would not e warranted since the 
episodes did not require prolonged treatment as his symptoms 
reportedly lasted for only a couple of days.  

The Board also considered whether referral of the case for extra-
schedular consideration is indicated.  See Thun, supra; 38 C.F.R. 
§ 3.321(b)(1).  There is no evidence showing or suggesting that 
the Veteran's otitis externa, right ear, is manifested by 
symptoms not contemplated by the rating schedule.  Hence, the 
assigned schedular evaluation is, therefore, adequate.  
Accordingly, referral for extraschedular consideration is not 
indicated.  Thun, supra.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply and the claim must be denied.

PTSD

The Veteran contends that his PTSD is more disabling that the 
initial 30 percent rating.

PTSD warrants a 30 percent rating when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful situation; and 
inability to establish and maintain effective relationships.  A 
100 percent evaluation requires total occupational and social 
impairment due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

According to the American Psychiatric Association's DSM-IV, GAF 
scores from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning (e.g., 
few friends, conflicts with peers and co- workers).  

GAF scores from 41 to 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

GAF scores from 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See 38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV for rating purposes).

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 
(2009).  
Accordingly, a certain GAF score does not automatically equate to 
any particular percentage in the Rating Schedule.  Rather, it is 
but one factor to be considered in conjunction with all the other 
evidence of record.

On May 2004 VA examination, the examiner noted that the Veteran 
had no prior psychiatric hospitalizations and that he had sought 
mental health treatment once many years earlier.  The Veteran was 
on medication prescribed by his primary care physician.  He 
reported having fluctuations in sleep habit, increased appetite, 
depression, crying spells, social isolation, survival guilt, 
difficulties in crowded areas, environmental scanning, 
suspiciousness of people's intent, hyperarousal, irritability, 
short temper, emotional numbness, flashbacks, intrusive thoughts, 
and decreased frustration tolerance.  He denied having a history 
of violent behavior or suicide attempts.  The Veteran also 
reported having only 1 or 2 friends and that he spent most of his 
time with his family.  His behavior was okay around his children 
and he had no difficulty expressing his emotions within his 
family.  

His mental status evaluation indicates he was casually dressed 
and groomed.  He had no specific gestures or mannerisms that were 
noted.  His mood was somewhat anxious and his affect was full and 
congruent with his mood.  No formal thought disorder was present 
and he related well to the examiner.  There was no evidence of 
delusions, hallucinations, phobias or obsessions.  Speech was 
normal in rate, rhythm, and content, and it was goal directed.  
His insight and judgment were good.  His memory, concentration, 
and fund of knowledge were intact.  There were no symptoms of 
manic depression, mood disorder, or other anxiety disorder.  A 
GAF score of 60 was assigned.  

VA treatment records from August to December 2004 included 
testing that revealed the Veteran over endorsed multiple items 
and/or specific unusual items that indicate the results should be 
viewed with caution.  The Beck Depression Inventory indicated 
extremely severe depression and the Beck Anxiety Index indicated 
severe anxiety.  Significant endorsements included social 
detachment, verbal aggression, traumatic stress, depression, 
anxiety, conversion symptoms, somatization, phobias, 
hypervigilance, feelings of persecution, distorted thinking, 
affective instability, negative relationships, antisocial 
behavior, aggressive attitude, and physical aggression.  
Treatment records note that he reported his depression had 
increased from 5 to 8 on a scale 1 to 10.  He slept 4-5 hours at 
night and had nightmares 3 times a week.  He also reported 
fatigue and a lack of interest.  His concentration was variable 
and fleeting, and his memory had decreased.  There were feelings 
of helplessness and hopelessness.  The Veteran was considered to 
be alert and cooperative with a depressed mood and somewhat 
constricted affect.  Speech was clear, spontaneous, and relevant 
with content of despair.  His medication was adjusted and he 
subsequently reported feeling more at ease.  He was reportedly 
more patient even though he still had a short temper, but his 
sleep had improved and he had fewer nightmares.  He endorsed poor 
concentration and forgetfulness.  He felt helplessness but he was 
hopeful.  He continued to be alert and cooperative with speech 
that was clear, spontaneous, and relevant.  His mood was neutral 
and his affect was appropriate.  An April 2005 record indicates 
he was stable.  He awoke a few times at night and had 3 to 4 
hours of sleep.  He was also noted to have sleep apnea.  His 
interest and appetite were intact and his job performance 
remained good.  He denied paranoia but he reported having 
flashbacks "all of the time."  He also indicated that he 
sometimes saw people but he did not hear voices.  He was alert, 
cooperative, mildly dysphoric in mood, and appropriate in affect.  
Speech remained unchanged.

On December 2005 VA examination, the Veteran reported no new 
complaints and he continued to have intrusive thoughts, 
nightmares, a "quick and bad temper", difficulties 
concentrating, and constant depression.  The examiner commented 
that the Veteran's symptoms were mild to moderate in severity.  
The Veteran reported no change in his social functioning in the 
past 3 years.  His depression and lack of motivation to work led 
to using a good deal of sick leave in the past year.  He reported 
having a good marriage with his current wife of 15 years and he 
indicated that he helped her around the house because she was 
disabled.  He had a great relationship with his stepchildren from 
his first marriage and he enjoyed being with family.  Outside of 
his family, he fished once or twice a month with a friend but he 
otherwise did not engage in social activities or groups.  There 
was no history of violence, assaultive behavior, or suicide 
attempts.  The Veteran performed well in most areas of his life.  
Although he continued to work, he had been avoiding work due to 
increased job stress involving a new supervisor.  He was 
independent in all activities of daily living.  

The mental status portion of the evaluation indicates the 
Veteran's thinking was well organized, and he expressed himself 
clearly and spontaneously.  There were no delusions or 
hallucinations.  Eye contact and interaction were appropriate, 
although he was initially somewhat remote.  He had no homicidal 
or suicidal intent or plan.  There was no memory loss, 
impairment, or obsessive or ritualistic behavior that interfered 
with routine activities.  His mood was depressed and treatment 
records indicate that this was consistently noted.  The Veteran 
had some difficulty controlling his angry impulses and he was 
prone to having angry outbursts which he sought to control.  A 
GAF score of 58 was assigned.  The examiner commented that since 
an examination in 2003, there was little overall change in the 
status of the Veteran's condition.  He continued to work, 
although with increased stress, and his depression resulted in a 
lack of motivation to work.  His PTSD symptoms appeared to be 
relatively stable.  The most prominent symptoms he described were 
nightmares, intrusive thoughts, avoidance of reminders of 
Vietnam, sadness, and a depressive quality to his behavior.

2006 and 2007 VA treatment records indicate the Veteran reported 
doing reasonably well.  2006 records note some variations in his 
symptomatology.  His interests were limited to being on the 
computer.  His self esteem varied and his concentration and 
memory declined.  There were instances when he hit his wife in 
his sleep and his energy was limited.  By April 2007, he was 
experiencing more stress at work and a 2 month exacerbation of 
his depression.  

On April 2007 VA examination, the Veteran reported that there was 
essentially no change in his marriage and that his PTSD symptoms 
resulted in emotional distance and some marital strain.  He did 
not socialize much and he stopped fishing with his friend 8 
months earlier due to his friend getting a job.  His history 
related to suicide attempts, violence, and assaultive behavior 
was unchanged.  The Veteran was cooperative, relaxed, and 
attentive.  His mood was anxious, depressed, and dysphoric.  His 
affect was blunted.  His speech and thought process were 
unremarkable.  There was no evidence of delusions, inappropriate 
behavior, hallucinations, obsessive/ritualistic behavior, 
homicidal thoughts, or episodes of violence.  

The examiner indicated that the Veteran did not have the ability 
to maintain minimum personal hygiene in that he was not motivated 
to improve his appearance.  An example was that he wore shorts 
and t-shirts to work even though he was asked to dress more 
appropriately.  His impulse control was good and his memory was 
normal except for recent memory, which was mildly impaired.  He 
had problems with activities of daily living to the extent that 
he had slight problems with grooming, bathing, and engaging in 
sports or exercise due to lack of interest.  He had moderate 
problems with shopping and driving due to nervousness and dislike 
for crowds, and severe problems with traveling.  

His overall symptoms were essentially unchanged; however, they 
were described as severe and unrelenting.  He was currently 
employed and missed 9 weeks of work in the past 12-month period 
due to mental depression, lack of interest/motivation, and 
distress from being around other soldiers.  The impact of his 
PTSD on occupational functioning resulted in decreased 
concentration, increased absenteeism, increased tardiness, memory 
loss, and poor social interaction.  

A GAF score of 51 was assigned, which reflected the fact that 
even though the Veteran was employed, he did the minimum to get 
by, and he tried to avoid coworkers whenever possible.  He did 
not appear to derive any satisfaction of any kind from his 
occupational pursuits, hobbies, or social relationships.  The 
examiner commented that since the last examination there was a 
change in job performance, family role functioning, 
social/interpersonal relationships, and recreational/leisure 
activities.  The Veteran appeared to have a very poor quality of 
life and that he experience continuous dysphoria.  PTSD was the 
primary cause of his impairment with depression and medical 
disabilities were second.  The examiner indicated that the 
Veteran did not have total occupational and social impairment due 
to PTSD, but his symptoms did result in deficiencies in judgment, 
thinking, family relations, work, mood, or school.  Examples of 
judgment, thinking, family relations, work, and mood were wearing 
inappropriate clothing to work, difficulty concentrating, 
emotional distance from wife and marital strain, missing more 
than 2 months of work due to psychiatric problems, and a 
continuous dysphoric mood.  He also had reduced reliability and 
productivity due to PTSD symptoms.  

In August 2007, he had an increase in depression, which he rated 
an 8 on a scale of 1 to 10.  He was only sleeping 2 to 3 hours a 
night and his nightmares were constant.  The rest of his symptoms 
were essentially unchanged.  The following month his depression 
was improved and rated a 5.  He saw faces 3 to 4 times a month 
and he occasionally heard voices.  An October 2007 psychological 
assessment indicates the Veteran was casually dressed and 
appropriately groomed.  He believed that his back pain made him 
"cross and irritable", and he desired to be "left alone" when 
he had increased pain.  In March 2008, the Veteran reported that 
his PTSD was the same, although he indicated that his wife 
thought he was more irritable.  He had 4 to 5 hours of 
interrupted sleep and nightmares 2 to 3 times a week that left 
him soaked.  His concentration wandered and his self esteem was 
poor.  Hopelessness and helplessness were still present and he 
continued to see the faces of dead relatives and hear occasional 
voices.  He was alert and cooperative with an anxious mood and 
appropriate affect.  His speech was still clear, spontaneous, and 
relevant.  

On August 2008 VA examination, the examiner stated that the 
Veteran's symptoms were moderate and frequent.  The Veteran 
continued to endorse nightmares, intrusive thoughts, and feeling 
down a few times a week.  He reported that during the past 12-
month period he missed a few days of work because he did not feel 
like working.  He liked his work and had the same employer for 
the past 41 years.  His marriage was described as good and, 
overall, he got along well with his wife.  He also got along with 
his children and grandchildren.  The Veteran reported that he had 
several friends but that he stayed to himself.  He enjoyed 
fishing and using the computer.  There was still no history of 
violence, assaultive behavior, or suicide attempts.  Since his 
last evaluation, there was no change in his marriage.  

The mental status portion of the evaluation indicates there was 
no evidence of impairment of thought process or communication; 
delusions or hallucinations; inappropriate behavior; suicidal or 
homicidal thoughts, ideation, plan, or intent; and no problems 
maintaining minimal personal hygiene or other basic activities of 
daily living.  There was no problem with speech rate or flow, 
panic attacks, or impaired impulse control.  The Veteran did 
endorse depression 3 to 4 times per week and anxiousness 4 to 5 
times a week.  He reported having little patience with others and 
he did not like being in crowds.  He slept 3 to 4 hours at night.  
A GAF score of 60 was assigned.  The examiner indicated that the 
Veteran appeared to be the same socially, emotionally, and 
occupationally since his last examination.  She added that the 
Veteran's PTSD produced intermittent periods of an inability to 
perform occupationally and socially, and that he generally 
functioned satisfactory.  He indicated that in his job he became 
very irritated easily over being asked the same questions from 
his soldiers.  Socially, he did not have many friends for his 
PTSD to affect him in that area.  

In November 2008, the Veteran testified that he could not 
concentrate, had nightmares, saw faces and heard voices, and was 
forgetful.  He did not like being around people and he retired 
due to his difficulty concentrating.  Once or twice a month he 
became very depressed and had suicidal thoughts.  His wife 
testified that she did not observe suicidal behavior but that she 
has seen him depressed, quiet, and moody.

August and December 2009 VA treatment records indicate the 
Veteran reported doing reasonably well.  He endorsed poor sleep, 
infrequent nightmares, fatigue, limited interest, varying degrees 
of concentration, intrusive thoughts, helplessness and 
hopelessness, and seeing faces.  He denied paranoia.  He was 
alert and cooperative, and his mood was dysphoric.  His speech 
was clear, spontaneous, and relevant. 

In May 2010, the Veteran's wife testified that he would get 
quiet, moody, and withdrawn.  They did not go anywhere and the 
Veteran did not want to be around people with the exception of 
her son.  They were isolated and he was always in a paranoid 
state.  The Veteran stated that before he retired he worked with 
the military and he had little tolerance for the people he worked 
with.  He recently had a panic attack at a new restaurant.

The Board finds that it is reasonably shown by the record that 
the Veteran's PTSD from April 17, 2007 warrants a 70 percent 
rating under Code 9411.  During this period, he demonstrated a 
neglect of personal appearance, near constant depression, lack of 
motivation, decreased concentration, and irritability that 
resulted in occupational and social impairment with deficiencies 
in work, family relations, judgment, and mood.  His poor 
judgment, mood, and work deficiencies were most obviously 
demonstrated in his frequent absenteeism from work due to 
depressed mood and lack of motivation; diminished interest in 
grooming; and his decision to wear inappropriate attire at work.  
His family relations were affected by emotional distancing from 
his wife and lack of social interaction.  A GAF score of 51 was 
assigned during this period, which is consistent with moderately 
severe symptoms as it borders the range of moderate and severe 
symptoms.  

A higher rating of 100 percent is not warranted during this 
period since total occupational and social impairment are not 
shown.  Although the Veteran occasionally saw faces and heard 
voices, these did not appear to have any significant impact of 
his occupational or social functioning.  His thought processes, 
communication, and memory were intact.  The Veteran's behavior 
was appropriate and there was no evidence of delusions or being a 
danger to himself or others.  Although his personal hygiene was 
slightly diminished, the record suggests that this was a 
byproduct of neglect due to lack of motivation rather than an 
inability to perform the activities of daily living.  

Prior to April 17, 2007, the Veteran's PTSD was more consistent 
with a 30 percent rating. A higher rating of 50 percent is not 
warranted since his PTSD did not more closely approximate reduced 
reliability and productivity.  His symptoms, which varied 
slightly in severity and frequency during these periods, included 
but were not limited to sleep disturbance, depression, social 
isolation, irritability, short temper, nightmares, lack of 
motivation, intrusive thoughts, seeing faces and hearing voices, 
and decreased concentration.  VA examiners in 2005 and 2006 
characterized the Veteran's PTSD as moderate.  The 2005 VA 
examiner also noted that the Veteran functioned well in most 
areas of his life and stated that there had not been much change 
since the previous exam.  Overall, the records show that he 
functioned better at work and within his family despite his 
various symptoms.  In 2005, the Veteran reported that his social 
functioning was unchanged for the past 3 years.  In 2006, he 
reported that he was doing reasonably well.  Testimony provided 
by he and his wife was consistent with treatment records and 
suggested moderate impairment.  

GAF scores prior to April 17, 2007 were 58 and 60.  These scores 
are consistent with a level of disability that borders mild to 
moderate impairment and is in keeping with the 30 percent rating.

The Board notes that the Veteran did report seeing faces and 
hearing voices during these periods, but as stated previously 
these occurrences were not frequent and that did not have any 
significant impact.

The Board has also considered whether referral of the case for 
extra-schedular consideration is indicated.  See Thun, supra; 38 
C.F.R. § 3.321(b)(1).  There is no evidence showing or suggesting 
that the Veteran's PTSD required hospitalization and his 
disability picture is contemplated by the rating schedule.  The 
impact on employment was no worse than what is contemplated in 
the ratings assigned.  Hence, the assigned schedular evaluation 
is, therefore, adequate.  Accordingly, referral for 
extraschedular consideration is not indicated.  Thun, supra.

The preponderance of the evidence is against a finding that the 
Veteran's PTSD warrants a rating in excess of 30 percent prior to 
April 17, 2007.  However, resolving reasonable doubt in the 
Veteran's favor, a rating of 70 percent from April 17, 2007 is 
warranted.  

Peripheral Neuropathy

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. See nerve involved for diagnostic code 
number and rating. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis. See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124 (2009).

The Veteran is right hand dominant.  

A January 2005 VA treatment record indicates the Veteran 
complained of burning in all of his right toes and in his left 
toe.  It was noted that he had recent surgery on his left toe.  

On December 2005 VA examination, the Veteran complained of 
decreased sensation in his hands and feet with neuropathic type 
burning dysethesia in the feet.  He reported that it was more 
intense and frequent than in the past.  His disability did not 
produce functional loss or affect ambulation, but pain did 
increase when standing on his feet for long periods or when 
walking more than 100 feet.  He reported that his disability did 
not interfere with his daily activities or occupational duties.  
The nerves involved were distal sensory nerves in stocking glove 
distribution.  

The sensory evaluation revealed a loss of sensation to pin and 
vibratory to the ankles and diminished sensation to the mid shins 
and in the hands to the wrists.  There was no muscle wasting, 
atrophy, or weakness noted.  Reflexes were absent at the ankle 
but present at the knees.  The diagnosis was diabetic sensory 
neuropathy in all four limbs.  

April 2006 nerve conduction studies of the right upper extremity 
showed evidence of mild sensory peripheral neuropathy.  The lower 
extremities revealed evidence of mild to moderate sensory 
peripheral neuropathy that was mainly the sensory and axonal 
type.  These findings were compatible with mild to moderate 
sensorimotor peripheral polyneuropathy.  A May 2006 foot 
evaluation indicates there were some sensory deficits in various 
aspects of both feet.  

On April 2007 VA examination, the Veteran complained of constant 
numbness and tingling in his hands and in his lower legs.  Flare-
ups were only of burning pain and did not involve weakness, 
fatigue, or functional loss.  During flare-ups, which usually 
occurred twice a day and lasted 2 to 4 hours, the severity of 
pain was 7 out of 10.  His peripheral neuropathy did not impair 
his daily functional activities.  An evaluation revealed 
decreased vibratory and light filament sensation in the knees, 
distally.  Motor strength in the upper and lower extremities 
(elbows, wrists, grip, knees, and ankles) was 5/5.  Reflexes were 
2+ in the upper and lower extremities.  The nerves involved the 
distal sensory stocking distribution of the lower legs and hands; 
there was no motor impairment or impairment of fine motor 
control.  

On March 2008 foot evaluation, there were sensory deficits noted 
in various aspects of both feet.  He had sensation in the 
bilateral heel, dorsal aspects of the feet, 5th toes, and medial 
and lateral arches.

On August 2008 VA examination, the Veteran reported that the 
numbness, tingling, and burning sensation of the hands and feet 
had recently progressed to above the wrists and below the knees.  
Dysestehsias was in the upper and lower extremities and involved 
the bilateral medial and posterior tibial nerves.  The bilateral 
median nerve sensation was intact to vibration but not to soft 
touch or sharp/dull discrimination in the upper extremities below 
the wrists.  There was no atrophy noted and strength was 4/5 in 
both upper extremities.  The bilateral posterior tibialis sensory 
was intact to vibration but not to soft touch or sharp/dull 
discrimination bilaterally in the lower extremities below the 
mid-calf area.  Atrophy was not noted and strength was 4/5 in 
both lower extremities.  Bilateral medial nerve and bilateral 
posterior tibialis nerve paralysis was due to peripheral 
neuropathy.  

In November 2008, the Veteran testified that his legs constantly 
hurt.  They also tingled and his feet were numb on the sides and 
tops.  He stated that his doctor told him earlier that day that 
the neuropathy in his lower extremities was extremely bad and 
that the sensory nerves in both legs were gone.  He could walk, 
but he could feel nothing.  He stated that due to his neuropathy 
he fell constantly.  Regarding his hands, he had tingling and 
could not hold anything including a pen.  He had difficulty 
picking up objects and holding on to them.  He was unable to 
write but he could use a computer.  His wife witnessed him having 
difficulty gripping or holding items.  

A February 2009 VA treatment record indicates that the Veteran's 
feet had diminished PT pulse and normal DP and foot sensation.  
The bilateral posterior tibials were diminished, bilateral 
dorsalis pedis were normal, and sensation was normal bilaterally.  

On June 2009 VA general examination, the Veteran had decreased 
sensation to touch in the upper and lower extremities, consistent 
with diabetic peripheral neuropathy.  He also had good grip 
strength and fine movements of the hand appropriate for dressing 
and undressing.  He was able to perform usual activities such as 
operating a vehicle.

A March 2010 VA record notes that the Veteran had not lost the 
use of his upper or lower extremities.  Strength was 5/5 in the 
upper extremities and 4/5 in the lower extremities.  

In May 2010, the Veteran testified that he could not write 
letters because he could not hold a pen for long.  He could not 
grip things and he felt like he had no nerves in his hands.  Cups 
and plates have fallen out of his hands.  He stated that he drove 
to his father's home from time to time which was 264 miles away 
and that he had to stop at least 5 or 6 times due to his back.  
The Veteran also stated that his feet would fall asleep and get 
numb.  He always felt like they were burning and tingling.  He 
fell so many times his left kneecap had to be replaced.  He fell 
about once or twice a day.  His wife stated that she witnessed 
him stumbling and falling.

A.  Upper Extremities

Under 38 C.F.R. § 4.124a, Code 8515, incomplete mild paralysis of 
either extremity warrants a 10 percent rating.  Incomplete, 
moderate paralysis warrants a 30 percent rating for a major 
extremity and 20 percent for a minor extremity.  Incomplete, 
severe paralysis warrants assignment of a 50 percent rating for a 
major extremity and 40 percent for a minor extremity.  Complete 
paralysis of the median nerve with the hand inclined to the ulnar 
side; the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; the 
thumb in the place of the hand (ape hand); pronation incomplete 
and defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the index 
and middle finders remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction of 
the thumb; at right angles to palm; weakened wrist; flexion; and 
pain with trophic disturbances, warrants a 70 percent rating for 
a major extremity and 60 percent for a minor extremity.  

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  See 38 C.F.R. § 4.124a. 

The record shows that the Veteran's symptoms are sensory in 
nature with burning, tingling, and numbness.  Although wholly 
sensory involvement may be evaluated as moderate incomplete 
paralysis, the facts of this case do not suggest this level of 
severity.  The Board has considered the Veteran's statements to 
the effect that he cannot grip or hold things for long and that 
he regularly drops objects due to lack of feeling in his hands.  
By his own assessment, he felt like he had no nerves in his 
hands.  While the Veteran is competent to report his symptoms, 
his statements as to the severity of his symptoms are not 
credible.  Jandreau, supra; Barr, supra.  These statements 
suggest symptoms that commensurate with a higher rating; however, 
the Veteran has also made statements that indicated more mild 
symptoms.  Specifically, the Veteran is able to operate a car and 
he has taken long road trips, driving greater than 250 miles with 
no apparent difficulty stemming from his peripheral neuropathy.  
He only reported stopping due to back pain.  It seems unlikely 
that he could grip a steering wheel for such lengthy periods if 
his ability to hold or grip items were as severe as he reported.  
As the Board does not find his statements credible, they have 
limited probative value.

The Board also considered the objective evidence, which revealed 
good grip strength and motor strength in the upper extremities.  
Nerve conduction studies only revealed mild peripheral neuropathy 
in the upper extremities.  Overall, the evidence shows that his 
peripheral neuropathy in the upper extremities has consistently 
been manifested by no greater than mild incomplete paralysis; 
therefore neither an increased rating nor staged ratings are 
warranted.

The Board has also considered whether referral of the case for 
extra-schedular consideration is indicated.  See Thun, supra; 38 
C.F.R. § 3.321(b)(1).  There is no evidence showing or suggesting 
that the Veteran's peripheral neuropathy of the upper extremities 
has required hospitalization or has caused any impairment for 
employment; and his disability picture is contemplated by the 
rating schedule.  Hence, the assigned schedular evaluation is, 
therefore, adequate.  Accordingly, referral for extraschedular 
consideration is not indicated.  Thun, supra.

As preponderance of the evidence is against a finding that the 
Veteran's peripheral neuropathy of the upper extremities is 
manifested by moderate incomplete paralysis, his disability does 
not more nearly approximates the criteria for a rating in excess 
of 10 percent.  Accordingly, the benefit-of-the-doubt does not 
apply and these claims must be denied.

B.  Lower Extremities

The diagnostic code for rating disabilities involving the 
posterior tibial nerve provides for a 10 percent rating when 
incomplete paralysis is mild or moderate, and a 20 percent rating 
when it is severe.  The Code provides a 30 percent when there is 
complete paralysis of all muscles of sole of foot, frequent with 
painful paralysis of a causalgic nature; toes cannot be flexed; 
adduction is weakened; plantar flexion is impaired.  38 C.F.R. § 
4.124a, Diagnostic Code 8525.

The record shows that the Veteran's peripheral neuropathy of the 
lower extremities is manifested by no worse than moderate 
incomplete paralysis.  Although the Veteran testified that his 
doctor informed him that the sensory nerves in his legs were 
"gone", the Board does not find his statement credible.  
Objectively, nerve conduction studies revealed only mild to 
moderate sensory peripheral neuropathy.  There was no evidence of 
motor impairment noted and motor strength was no worse than 4/5.  
Although he was found to have some sensory deficits in portions 
of his feet, he could walk and ambulate.  While the Veteran's 
peripheral neuropathy involves impairment beyond just sensory, as 
demonstrated by the absent ankle reflexes and diminished 
posterior tibial pulses, these findings are not so severe that 
they more nearly approximate severe incomplete paralysis.  The 
record repeatedly notes that the Veteran's peripheral neuropathy 
did not impair his ability to function, perform daily activities, 
or drive a car.  There was also no evidence of atrophy or 
weakness.  The Veteran testified that he frequently fell to due 
peripheral neuropathy in his lower extremities, but the record 
indicates the Veteran has had multiple falls for other reasons.  
In March 2010, he fell once due to feeling weak and dizzy and a 
second time due to his knee locking.  Moreover, a December 2007 
record notes that he fell multiple times due to his knee giving 
way.

In light of the sensory impairment, diminished reflexes, and 
posterior tibial pulses, the Veteran's peripheral neuropathy of 
the lower extremities is most consistent with moderate incomplete 
paralysis.  Since there were no distinct periods of increased 
impairment, staged ratings are not warranted.

The Board has also considered whether referral of the case for 
extra-schedular consideration is indicated.  See Thun, supra; 38 
C.F.R. § 3.321(b)(1).  There is no evidence showing or suggesting 
that the Veteran's peripheral neuropathy of the lower extremities 
has required hospitalization or has caused any impairment for 
employment; and his disability picture is contemplated by the 
rating schedule.  Hence, the assigned schedular evaluation is, 
therefore, adequate.  Accordingly, referral for extraschedular 
consideration is not indicated.  Thun, supra.

As a preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is not 
applicable and the claim must be denied.


ORDER

A rating in excess of 40 percent for degenerative disc disease 
and arthritis of the lumbar spine is denied.

A compensable rating for organic impotence secondary to diabetes 
mellitus is denied.

A compensable rating for otitis externa, right ear, is denied.

A rating in excess of 30 percent for PTSD prior to April 17, 2007 
is denied.

A rating of 70 percent for PTSD from April 17, 2007 is granted, 
subject to the law and regulations governing the payment of VA 
compensation benefits.

A rating in excess of 10 percent for peripheral neuropathy of the 
right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
right lower extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the 
left lower extremity is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


